Exhibit 10.1

 

 

AMENDMENT NO. 1

 

 TO SECOND AMENDED AND RESTATED

FLOW SERVICING AGREEMENT

 

Amendment No. 1 to Second Amended and Restated Flow Servicing Agreement, dated
as of November 14, 2013 (the “Amendment”), by and between PennyMac Loan
Services, LLC, a Delaware limited liability company (the “Servicer”), and
PennyMac Operating Partnership, L.P., Delaware limited partnership (the
“Company”).

 

RECITALS

 

WHEREAS, the Servicer and the Company are parties to that certain Second Amended
and Restated Flow Servicing Agreement, dated as of March 1, 2013 (the “Existing
Servicing Agreement” and, as amended by this Amendment, the “Servicing
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Servicing Agreement.

 

WHEREAS, the Servicer and the Company  have agreed, subject to the terms and
conditions of this Amendment, that the Existing Servicing Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Servicing
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Servicer and the Company hereby agree that the Existing
Servicing Agreement is hereby amended as follows:

 

SECTION 1.         Amendment. Exhibit 9 of the Existing Servicing Agreement is
hereby amended by deleting it in its entirety and replacing it with the form
attached hereto as Exhibit A.

 

SECTION 2.         Conditions Precedent.  This Amendment shall become effective
as of the date first set forth above (the “Amendment Effective Date”), subject
to the satisfaction of the following conditions precedent:

 

2.1          Delivered Documents.  On or prior to the Amendment Effective Date,
each party shall have received the following documents, each of which shall be
satisfactory to such party in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Servicer and the Company; and

 

(b)           such other documents as such party or counsel to such party may
reasonably request.

 

1

--------------------------------------------------------------------------------


 

2.2          Representations and Warranties. On or prior to the Amendment
Effective Date, each party shall be in compliance in all material respects with
all the terms and provisions set forth in the Existing Servicing Agreement on
its part to be observed or performed.

 

SECTION 3.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Servicing Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 4.         GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

SECTION 5.         Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 6.         Conflicts.  The parties hereto agree that in the event there
is any conflict between the terms of this Amendment, and the terms of the
Existing Servicing Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

The Servicer:

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name: Anne D. McCallion

 

 

Title:   Vice President, Finance

 

 

 

 

The Company:

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

By: PennyMac GP OP, Inc.,

 

its General Partner

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:  Andrew S. Chang

 

 

Title:    Chief Business Development Officer

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT 9

 

TERM SHEET

 

THIRD PARTY LOANS

 

BASE SERVICING FEES
(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan and not a
Distressed Whole Loan, the Base Servicing Fee shall be:

 

(i)            if such Mortgage Loan is a Fixed-Rate Mortgage Loan, $7.50; or

 

(ii)           if such Mortgage Loan is an Adjustable-Rate Mortgage Loan, $8.50.

 

ADDITIONAL SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan, the Additional
Servicing Fee shall be one of the following:

 

(i)            if, as of the first day of the relevant month, such Mortgage Loan
is not delinquent, or is delinquent by less than 30 days, and no bankruptcy
proceeding is pending by or against the Mortgagor, 0;

 

(ii)           if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 30 days or more and less than 60 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $10.00;

 

(iii)          if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 60 days or more and less than 90 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $20.00;

 

(iv)          if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 90 days or more, and no bankruptcy proceeding is pending by or
against the Mortgagor and no foreclosure proceeding has been initiated, $50.00;

 

(v)           if, as of the first day of the relevant month, a bankruptcy
proceeding is pending by or against the Mortgagor, $45.00;

 

Exh. 9-1

--------------------------------------------------------------------------------


 

(vi)          if, as of the first day of the relevant month, foreclosure
proceedings have been commenced and the Mortgaged Property has not become an REO
Property, $55.00; or

 

(vii)         if, as of the first day of the relevant month, the Mortgaged
Property has become an REO Property, $75.00.

 

SUPPLEMENTAL SERVICING FEES

 

With respect to each Mortgage Loan that is a Third Party Loan and is not a
Distressed Whole Loan, the Supplemental Servicing Fee shall be $3.25; provided,
however, that from and after January 1, 2014, the aggregate Supplemental
Servicing Fees for all Third Party Loans that are not Distressed Whole Loans
shall not exceed SEVEN HUNDRED THOUSAND DOLLARS ($700,000) in any fiscal quarter
(the “SSF Cap”); and provided, further, that to the extent the Servicer requests
any modification to the SSF Cap relating to any period commencing on or after
January 1, 2015, the Owner agrees to negotiate with the Servicer in good faith
with respect to any such requested modification.

 

Exh. 9-2

--------------------------------------------------------------------------------


 

DISTRESSED WHOLE LOANS

 

BASE SERVICING FEES
(per loan)

 

With respect to each Mortgage Loan that is a Distressed Whole Loan, the Base
Servicing Fee shall be one of the following:

 

(i)            if, as of the first day of the relevant month, such Mortgage Loan
is not delinquent, or is delinquent by less than 30 days, and no bankruptcy
proceeding is pending by or against the Mortgagor, $30.00;

 

(ii)           if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 30 days or more and less than 90 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $60.00;

 

(iii)          if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 90 days or more, and no bankruptcy proceeding is pending by or
against the Mortgagor and no foreclosure proceeding has been initiated, $125.00;

 

(iv)          if, as of the first day of the relevant month, such Mortgage Loan
is not delinquent, or is delinquent by less than 30 days, and a bankruptcy
proceeding is pending by or against the Mortgagor, $100.00;

 

(v)           if, as of the first day of the relevant month, such Mortgage Loan
is delinquent by 30 days or more, and a bankruptcy proceeding is pending by or
against the Mortgagor, $100.00;

 

(vi)          if, as of the first day of the relevant month, foreclosure
proceedings have been commenced and the Mortgaged Property has not become an REO
Property, $125.00; or

 

(vii)         if, as of the first day of the relevant month, the Mortgaged
Property has become an REO Property, $75.00.

 

SUPPLEMENTAL SERVICING FEES

 

With respect to each Mortgage Loan that is a Distressed Whole Loan, the
Supplemental Servicing Fee shall be $25.00.

 

Exh. 9-3

--------------------------------------------------------------------------------


 

OTHER KEY PARAMETERS

 

Remittance Types

 

Actual/Actual Basis during Interim Servicing Period

 

 

 

Remittance Date

 

See definition of Remittance Date

 

 

 

Servicing Advances

 

Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.

 

 

 

Cost of Funds on Servicing Advances

 

Refer to Section 5.04

 

 

 

Prepayment Penalties

 

Owner will retain 100% of the prepayment penalties.

 

 

 

Late Charges Collected

 

Servicer will retain 100% of late charges collected by Servicer

 

 

 

Ancillary Income

 

Servicer will retain 100% of all Ancillary Income

 

 

 

Delegated Authority

 

Refer to Exhibit 10

 

 

 

Contract Term

 

Refer to Section 8.01

 

 

 

Eligible Mortgage Loan

 

See definition of Eligible Mortgage Loan

 

ANCILLARY INCOME AND OTHER FEES

 

Notwithstanding anything to the contrary in Section 5.01 of the Agreement, with
respect to each Third Party Loan, the Servicer shall be entitled to all
Ancillary Income and the following Other Fees in addition to the Servicing Fee:

 

Setup Fee:  With respect to each Mortgage Loan, other than a Distressed Whole
Loan, $10.00 if information is provided to Servicer in a format that enables
electronic boarding or $25.00 if information is provided to Servicer in format
that necessitates manual boarding.  With respect to each Distressed Whole Loan,
$15.00 if information is provided to Servicer in format that enables electronic
boarding or $25.00 if information is provided to Servicer in format that
necessitates manual boarding.

 

Service Release Fee:  With respect to each Mortgage Loan, other than a
Distressed Whole Loan, $25.00 if released on or prior to the first anniversary
of boarding, $23.00 if released after the first anniversary of boarding and on
or prior to the second anniversary of boarding, and $18.00 if released
thereafter. With respect to each Distressed Whole Loan, $500.00 if released
within one year of boarding, $40.00 if released within two years of boarding and
$40.00 if released thereafter.

 

Exh. 9-4

--------------------------------------------------------------------------------


 

Deed in Lieu Fee:  $500, unless the deed in lieu is completed under the U.S.
Treasury’s Home Affordable Foreclosure Alternatives initiative, in which case no
Deed in Lieu Fee shall apply

 

Liquidation Fee:  150 basis points of the gross proceeds received in connection
with either the disposition of a Mortgage Loan (including the sale of the
related Mortgage Note) or an REO Property or a full or discounted payoff
accepted by the Servicer with respect to a Mortgage Loan, including a full or
discounted payoff accepted in connection with the sale of the Mortgaged Property
to a third party.

 

Tax Service Contract:  Servicer’s cost

 

Flood Zone Service Contract:  Servicer’s cost

 

MERS Fee:  Servicer’s cost

 

Reperformance Fee:  150 basis points of the unpaid principal balance of the
Mortgage Loan (as then in effect) if the Mortgage Loan is brought current (after
having been delinquent for a period of 90 days or more) without any modification
and remains current for a consecutive period of 12 months or is sold prior to
the expiration of such 12 months.

 

Modification Fee:  150 basis points of the unpaid principal balance of the
Mortgage Loan (as in effect immediately after the consummation of the
modification) if the modification includes an interest rate reduction or is
classified by the Servicer (acting in accordance with Accepted Servicing
Practices) as a full modification; or, if the Servicer participates in the U.S.
Treasury’s Home Affordable Modification program (or other similar mortgage loan
modification programs) and enters into a transaction involving the Mortgage Loan
that results in the payment or retention of any incentive payment to the
Servicer or Owner and the Servicer is not otherwise entitled to a Modification
Fee as set forth above, 150 basis points of the unpaid principal balance of the
Mortgage Loan (as in effect immediately after the consummation of the
transaction).

 

If the Servicer enters into a transaction involving the Mortgage Loan under the
U.S. Treasury Department’s Home Affordable Modification program (or other
similar mortgage loan modification programs) that results in any incentive
payment to the Servicer or Owner and the Servicer has already collected a
Modification Fee, the Servicer shall reimburse the Owner the amount of such
incentive payments.

 

In the event the Servicer effects a refinancing of a Distressed Whole Loan on
behalf of the Owner and not through a third party lender and the resulting
Mortgage Loan is readily saleable, or the Servicer originates a Mortgage Loan to
facilitate the disposition of REO Property, the Servicer shall be entitled to
fees and other compensation in connection with such originations based on
market-based pricing and terms that are consistent with the pricing and terms
offered by the Servicer to unaffiliated third parties on a retail basis.  The
amount of the compensation and the pricing and terms offered by the Servicer
shall be subject to review by the Owner and the Servicer from time to time to
reflect market rates.  The Owner shall reimburse the Servicer for any out of
pocket expenses that the Servicer incurs in connection with any such
origination, including title fees, legal fees and closing costs.

 

Exh. 9-5

--------------------------------------------------------------------------------